NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



STATE OF FLORIDA,                                )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )        Case No. 2D18-4143
                                                 )
KENYATTA BETHLEY,                                )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed April 12, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Samantha
L. Ward, Judge.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Petitioner.

Julianne M. Holt, Public Defender, Tampa,
for Respondent.



KELLY, Judge.

               The State petitions for a writ of certiorari to review an order granting

Kenyatta Bethley's motion in limine to exclude from his trial statistical testimony

regarding DNA evidence. We grant the petition and quash the order.
              An expert need not be a statistician to testify regarding the statistical

significance of a DNA match. Darling v. State, 808 So. 2d 145, 158 (Fla. 2002).

However, the expert must "demonstrate a sufficient knowledge of the database

grounded in the study of authoritative sources." Id. (quoting Murray v. State, 692 So. 2d
157, 164 (Fla. 1997)); see also Butler v. State, 842 So. 2d 817, 828 (Fla. 2003) ("[A]

sufficient knowledge of the authorities pertinent to the database is an adequate basis on

which to render an opinion."). We conclude the State's expert satisfied this requirement

and therefore, the trial court departed from the essential requirements of the law in

excluding her testimony. See State v. Pettis, 520 So. 2d 250, 253 (Fla. 1988) (stating

that certiorari is the appropriate remedy to review nonfinal pretrial orders in criminal

cases which negatively affect the State's ability to prosecute).

              Petition granted.


SILBERMAN and VILLANTI, JJ., Concur.




                                            -2-